COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JAMES HENRY MCDONALD,                          §               No. 08-19-00122-CR

                       Appellant,                §                    Appeal from

  v.                                             §                 34th District Court

  THE STATE OF TEXAS,                            §              of El Paso County, Texas

                        State.                   §                (TC# 20170D03030)

                                            §
                                          ORDER

       The Court GRANTS the Pro Se’s fourth motion for extension of time within which to file

the brief until October 17, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE PRO SE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that James Henry McDonald, pro se, prepare the Pro Se brief and

forward the same to this Court on or before October 17, 2020.

       IT IS SO ORDERED this 18th day of August, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.